              Case 4:18-cv-07503-HSG Document 64
                                              63 Filed 09/03/21
                                                       09/02/21 Page 1 of 2

E. Jeffrey Banchero (SBN 93077)
Banchero Law Firm LLP
Four Embarcadero Center, Suite 1400
San Francisco, CA 94111
                (415) 398-7000                      (415) 484-7029
                ejb@bancherolaw.com
                Anthony C. Lustig
                X
UNITED STATES DISTRICT COURT, NORTHERN DISTRICT
                1301 Clay Street

                Oakland, CA 94612

                Anthony C. Lustig

                AzGen Scientific Holdings PLC
               X

                                                                           18-CV-07503-HSG


 TO: THE UNITED STATES MARSHAL FOR THE NORTHERN DISTRICT OF CALIFORNIA



         Anthony C. Lustig
        X


   AzGen Scientific Holdings PLC
   6 Mount Street Upper
   Dublin 2                                                                           419,815.62
   Ireland
                                                                                      419,815.62
                                                                                           -0-
                                                                                      419,815.62
                                                                                         891.62

                                                                                      420,707.24



    X




                                                                     SUSAN Y. SOONG
                                        Sept. 03, 2021
Case 4:18-cv-07503-HSG Document 64
                                63 Filed 09/03/21
                                         09/02/21 Page 2 of 2


 Antony C. Lustig
                                                18-CV-07503-HSG
 AzGen Scientific Holdings PLC
